           Case 6:18-cr-06110-FPG Document 95 Filed 07/28/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 MAXIMILLIAN SAMS,

                   Movant

         -v-                                                       19-CV-6851 FPG
                                                                   18-CR-6110 FPG
 UNITED STATES OF AMERICA,                                         ORDER

             Respondent.
___________________________________

                                      INTRODUCTION

        Maximillian Sams (“Movant”), proceeding pro se, has filed a Motion to Vacate Sentence

pursuant to 28 U.S.C. § 2255 (“Motion”). For the reasons set forth below, the Motion is DENIED

in all respects.

                                       BACKGROUND

        On July 31, 2018, Movant appeared before this Court to enter a guilty plea on a one-count

Information charging him with conspiracy to manufacture, possess with intent to distribute, and

distribute, 100 grams or more of a fentanyl analogue, in violation of 21 U.S.C. § 846. Docket

Items 89, 92-1, Ex. 1. Pursuant to the plea agreement and based on a total offense level of 39 and

a criminal history category I, the Sentencing Guidelines range was a term of imprisonment of 262

to 327 months. Docket Item 92-1, pp. 7-9. The agreement also included a cooperation provision

through which Movant could potentially obtain a lower sentence if he provided substantial

assistance to the government, as well as a waiver of appeal if the Court sentenced Movant to a

term of imprisonment within or less than the Sentencing Guidelines range. Id. at pp. 11-16.




                                                1
           Case 6:18-cr-06110-FPG Document 95 Filed 07/28/20 Page 2 of 6




       During the extensive colloquy, the Court confirmed that Movant understood he was

waiving his right to appeal his sentence. Docket Item 89, pp. 23, 33. Movant then executed the

plea agreement in open court. Id. at p. 24. The Court found the plea was, in all respects, knowing

and voluntary and concluded the proceeding by accepting Movant’s guilty plea. Id. at pp. 33-34.

On March 1, 2019, Movant appeared for sentencing. The Court then made the requisite findings

under 18 U.S.C. § 3553(a) and granted a two-level downward departure under Sentencing

Guidelines § 5K1.1 for Movant’s substantial assistance to the government, reducing the

Sentencing Guidelines range to 210 to 262 months imprisonment. Docket Item 90, p. 38. The

Court then sentenced Movant to term of 210 months imprisonment. Id. at p. 39. The Court again

informed Movant that, because the sentence imposed was in accordance with the plea agreement,

Movant waived his right to appeal the sentence. Id. at p. 42.

       On November 12, 2019, Movant filed a pro se Motion for Leave for Extension to Time to

File a Delayed Notice of Appeal and Motion to Appoint Counsel, alleging that he specifically

asked his attorney, Bryan S. Oathout, to file a notice of appeal, but he failed to do so. Docket

Item 83. The Court denied the request for an extension of time and liberally construed the pleading

as a Motion to Vacate Sentence under 28 U.S.C. § 2255 for ineffective assistance of counsel.

Docket Item 84. In response, the Government has submitted a sworn affidavit from Mr. Oathout

addressing Movant’s allegation that he asked Mr. Oathout to file a notice of appeal, Docket Item

88, and otherwise argues Movant’s ineffective assistance of counsel claim lacks merit, Docket

Item 92.

                                         DISCUSSION

       Section 2255 authorizes a federal prisoner to challenge the legality of his sentence on the

ground that the sentencing court “was without jurisdiction to impose [the] sentence” or that the



                                                2
          Case 6:18-cr-06110-FPG Document 95 Filed 07/28/20 Page 3 of 6




sentence itself “was imposed in violation of the Constitution or laws of the United States,” was “in

excess of the maximum authorized by law,” or is “otherwise subject to collateral attack.” 28

U.S.C. § 2255. The Court can dismiss a Section 2255 proceeding without conducting a hearing if

the motion and the record “conclusively show” that the movant is not entitled to relief. 28 U.S.C.

§ 2255(b).

       If the motion and record reveal that the movant may be entitled to some form of relief, this

Court must hold an evidentiary hearing on the potentially meritorious arguments. See Ciak v.

United States, 59 F.3d 296, 297 (2d Cir. 1995). The Court may, however, in its discretion and in

the interests of judicial economy, expand the record to include affidavits or other written

submissions to decide disputed facts. See Campusano v. United States, 442 F.3d 770, 776 (2d Cir.

2006) (citing Chang v. United States, 250 F.3d 79, 86 (2d Cir. 2001)); Florez v. United States, No.

CV-00-5073(DGT), 2007 WL 162764, at *4 (E.D.N.Y. Jan. 18, 2007) (“The determinative issue

is whether or not [the § 2255 petitioner] directed [his lawyer] to file a notice of appeal. A review

of the papers submitted by the parties, including a detailed affidavit from [the lawyer], are

sufficient to decide this issue; a full testimonial hearing is unnecessary.”).

       In order to make a successful ineffective assistance of counsel claim, a movant faces a

“difficult two part test,” DeLuca v. Lord, 77 F.3d 578, 584 (2d Cir. 1996), demonstrating (1) that

counsel’s performance was deficient as measured against “an objective standard of reasonableness

. . . under prevailing professional norms,” and (2) that counsel’s deficient performance was

prejudicial to his case. Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

       Liberally construed, Movant argues that Mr. Oathout provided ineffective assistance of

counsel based on his alleged failure to file a notice of appeal at Movant’s request. Movant alleges

that he “specifically requested and instructed” Mr. Oathout to file a notice of appeal and that he



                                                  3
          Case 6:18-cr-06110-FPG Document 95 Filed 07/28/20 Page 4 of 6




failed to do so. Docket Item 83, pp. 1-2. In Flores–Ortega, the Supreme Court held that a lawyer

who disregards a client’s instruction to file a notice of appeal “acts in a manner that is

professionally unreasonable,” and that prejudice is presumed where counsel’s error leads to “the

forfeiture of a proceeding itself.” 528 U.S 470, 483–84 (2000). The Second Circuit has held “that

where counsel does not file a requested notice of appeal and fails to file an adequate Anders brief,

courts may not dismiss the hypothetical appeal as frivolous on collateral review” even where a

defendant waived the right to appeal in a plea agreement. Campusano, 442 F.3d at 777.

       Mr. Oathout’s affidavit states that, prior to Movant’s decision to plead guilty, the two

discussed the plea agreement including that it contained a waiver of appeal. Docket Item 88, p. 2.

Specifically, he states

       During my representation of Mr. Sams, he and I discussed his ability to appeal
       should the matter proceed to trial on more than one occasion. We discussed the
       fact that, should Mr. Sams proceed to trial, and was found guilty, that he would be
       able to appeal his sentence and any issues that came up during his trial and
       sentencing.

       Mr. Sams ultimately decided to plead guilty instead of pursuing a trial on the
       charges. Prior to pleading guilty, Mr. Sams and I discussed the plea agreement.
       We discussed the waiver of appeal contained in Mr. Sams’ proposed plea
       agreement. We further discussed the fact that in pleading guilty with the proposed
       plea agreement, that Mr. Sams’ ability to appeal would be waived per the
       agreement. Mr. Sams indicated that he understood this during our discussion.

Id. at pp. 1-2. Mr. Oathout concludes: “Mr. Sams did not indicate to me he would like me to file

a Notice of Appeal after his sentencing.” Id. at p. 2.

       The Court, in its discretion, considers the affidavit in lieu of conducting a “full-blown

testimonial hearing” as to whether Mr. Oathout ineffectively represented Movant. Chang, 250

F.3d at 86. Given Mr. Oathout’s status as an officer of the Court and his sworn statement, the

Court finds that Movant has not demonstrated to a reasonable probability that Mr. Oathout’s

conduct deprived him of an appeal he otherwise would have taken.

                                                 4
          Case 6:18-cr-06110-FPG Document 95 Filed 07/28/20 Page 5 of 6




       It should be noted that Movant does not otherwise challenge the validity of his plea.

Indeed, Movant does not contest that he knowingly, intelligently and voluntarily entered the guilty

plea, and the Court made a specific finding on the record at the plea hearing, that the plea was

entered knowingly and voluntarily. Docket Items 83, 89, pp. 33-34. While Movant says that the

plea agreement “specifically states that he can appeal his sentence,” Docket Item 83, p. 1, this

assertion is plainly contradicted by the record. The plea agreement states that Movant “knowingly

waives the right to appeal and collaterally attack any component of a sentence imposed by the

Court which falls within or is less than the sentencing range for imprisonment, a fine and

supervised release.” Docket Item 92-1, p. 11.

       Additionally, during the plea colloquy, and prior to executing the plea agreement in open

court, Movant stated that there was nothing in the agreement that he did not understand. Docket

Item 89, p. 23. The Court confirmed with Movant that, by entering his plea, Movant was “limiting

your right to appeal the sentence in this case if, in fact the Court imposed a sentence in accordance

with the guidelines here of 262 to 327 months or less, do you understand you’re waiving or giving

up your right to appeal that sentence?” Id. Movant responded in the affirmative. Id. After

sentencing Movant to term of 210 months imprisonment, the Court again notified Movant of his

right to appeal: “In this case the Court did impose a sentence in accordance with the plea

agreement. Therefore, you waived your right to appeal the sentence.” Docket Item 90, p. 42.

       For all these reasons, the Petition is denied in its entirety.

                                          CONCLUSION

       For the foregoing reasons, the Motion to Vacate Sentence, Docket Item 83, is DENIED.

Because Petitioner has not made a substantial showing of the denial of a constitutional right, a




                                                  5
         Case 6:18-cr-06110-FPG Document 95 Filed 07/28/20 Page 6 of 6




certificate of appealability is DENIED. The Clerk of Court is directed to close case number 19-

CV-6851.

       IT IS SO ORDERED.


Dated: July 28, 2020
       Rochester, New York                 ______________________________________
                                           HON. FRANK P. GERACI, JR.
                                           Chief Judge
                                           United States District Court




                                              6
